Citation Nr: 1814526	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease with status post myocardial infarction and stent placement.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to January 1972.  He had service in the Republic of Vietnam from December 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the Winston-Salem, North Carolina, VARO.  The case was remanded for additional development in March 2017.  

The March 2017 remand directives included instructions that the AOJ determine the current status of the Veteran's claim for service connection for rectal cancer (not colon cancer).  Such was a regrettable error on the Board's part.  A review shows that the appeal on the service connection issue was perfected by submission of a timely April 2011 VA Form 9 (indicated by VA records as received March 22, 2011)).  As the Veteran has also requested a Board hearing in relation to this issue, the matter will be addressed upon completed of any necessary action by separate decision under docket number 11-12 171.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2017 remand directives included instructions to schedule the Veteran for an examination concerning his service-connected ischemic heart disease.  The Board instructed that the examiner conduct and report the results of appropriate exercise test(s) needed to properly calculate the metabolic equivalent of task (MET).  If METs testing was not possible, the examiner was instructed to provide reasons why such testing could not be conducted.  Although the Veteran was provided a VA heart conditions examination in September 2017 and an addendum was provided in December 2017, no reason was provided as to why an exercise stress test was not performed.  It is also significant that the examiner provided no comments as to the reported findings of private stress tests conducted in December 2014 and October 2016.  Such requires correction.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The September 2017 examiner noted the Veteran had a history of two myocardial infarctions, including one in June 2012.  The available medical evidence, however, include inconsistent opinions as to the severity of his heart disability over the course of the appeal.  An August 2011 VA examination report indicated he experienced one myocardial infarction in January 2001 and that METs testing revealed he was able to perform a workload of 12 METs.  Private treatment records dated in April 2012 show he underwent stress testing and achieved 10 METS.  It was noted he developed no chest pain during exercise and had no shortness of breath.  

A June 2012 private hospital report noted he presented with unstable angina and underwent left heart catheterization and stent placement with successful percutaneous coronary interventional revascularization reducing stenosis from 85 percent to 0 percent.  A July 2012 private medical statement noted the Veteran was found to have had a functional myocardial infarction in June 2012.  Disability benefits questionnaires (DBQs) prepared by private physicians indicate he was able to perform a workload of between 7 and 10 METs in October 2012 and of 1 MET in October 2016.  The September 2017 VA examiner provided an interview-based METs assessment of between 5 and 7 METs.  In his December 2017 addendum the examiner stated that an echocardiogram study was a more accurate reflection of the Veteran's cardiac function that the interview-based METs level, but provided no comments as to the pertinent private medical findings as to this matter.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2017).  Further development is required for an adequate determination in this case.  Prior to any necessary examination, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA examination by a cardiologist or other appropriate medical specialist for an opinion as to the severity of his service-connected ischemic heart disease.  All manifest cardiac symptomatology over the course of this appeal (since August 31, 2010) should be identified, i.e. myocardial infarction documented by laboratory test (if so, the date of such test), congestive heart failure (if so, the number of episodes in the previous year), left ventricular dysfunction (and, if so, the percentage ejection fraction), or sustained ventricular arrhythmia and/or atrioventricular block.

All necessary examinations, tests, and studies should be conducted.  If exercise testing is not conducted, the examiner must explain why the test could not be done for medical reasons and must provide an estimate expressed in METs with specific supporting examples.  Any opinions provided must be reconciled with the other pertinent evidence of record, including private DBQ reports dated in October 2012 and October 2016.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address any issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


